Leach, J.,
dissenting. In Williams v. Rhodes (1968), 393 U. S. 23, relied upon by the majority, the only method a new party had of obtaining a place on the Ohio ballot was by filing petitions signed by electors totaling 15 percent of the number of ballots cast in the last gubnernatorial election. Here, Craig McIntyre, as provided by R. C. 3513.-05, could have had his name placed on the primary ballot by the relatively simple process of filing a petition signed by 100 qualified electors of the district who were members of the Republican Party; in which event the 15 percent requirement of R. C. 3513.23 would have had no application, either to McIntyre or any write-in opponent of McIntyre.
In my opinion, the legislative decision to require a 15 percent vote for qualification for placement on the November ballot where no name of a living person appears on the May ballot, even if unwise as a matter of policy, does not unconstitutionally discriminate against write-in candidates in favor of candidates whose names might have been but were not on the ballot. A write-in candidate, allegedly discriminated against, could have easily qualified for a place on the printed primary ballot.
Brown, J., concurs in the foregoing dissenting opinion.